Citation Nr: 0523274	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  01-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation, in excess of 10 
percent, for a non-displaced fracture of the distal phalanx 
of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
October 1962 and from April 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2003.  This matter was 
originally on appeal from an October 1999 Hearing Officer 
Decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Phoenix, Arizona which granted compensation 
under 38 U.S.C.A. § 1151 for a right thumb injury with 
residuals of loss of strength and movement and assigned a 10 
percent disability rating effective November 17, 1997.

In June 2002, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's right thumb injury is not productive of 
arthritis or inability to move the thumb; and there is no gap 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
non-displaced fracture of the distal phalanx of the right 
thumb have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5152, 5224, 5228 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's September 2003 Remand, the Appeals 
Management Center (AMC) reviewed the December 2002 VA 
examination report, issued a statement of the case notifying 
the veteran that the rating criteria for evaluating ankylosis 
and limitation of motion of the digits of the hand were 
amended.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's September 
2003 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency and would attempt to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  In addition, the June 2004 notice letter 
specifically advised the veteran to provide any evidence in 
his possession that pertains to his claim.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating action 
granted compensation under 38 U.S.C.A. § 1151 was granted and 
the disability rating assigned did VA in June 2004, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
June 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of compensation 
under 38 U.S.C.A. § 1151.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

VA medical records indicate that the veteran injured his 
right thumb in November 1997.  X-rays showed small 
nondisplaced linear fracture.  A consultation report dated in 
November 1997 indicated that the veteran's nail was blue and 
appeared to have partly separated from nail matrix.  
Sensations were intact, motor functions were intact, and 
there was good blood supply.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

The veteran's residuals of a right thumb injury have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5224.  
The veteran's right thumb disability does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, the disease is 
rated by analogy under a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
appellant's right thumb disability is rated according to the 
analogous condition of ankylosis of the thumb under 
Diagnostic Code 5224.

During the pendency of this claim, the rating criteria for 
ankylosis and limitation of motion of digits of the hand were 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
144, 48784-48787 (2002).  The veteran's right thumb were 
evaluated under the new criteria in the February 2005 
supplemental statement of the case of the case, and, 
therefore, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran.

The veteran contends that his residuals of a fracture of the 
right thumb are more disabling than currently evaluated.  The 
RO has rated this disability as 10 percent disabling.  The 
Board notes that in addition to his thumb disability, the 
veteran suffers from right superimposed carpal tunnel 
syndrome over old plexus injury (mostly axillary) which is 
service connected and rated as 10 percent disabling effective 
March 29, 1996.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Diagnostic Code 5224 provides for assignment of a 10 or 20 
percent rating based on ankylosis of the thumb. A 10 percent 
rating is warranted for favorable ankylosis of the thumb and 
a 20 percent rating is warranted for unfavorable ankylosis of 
the thumb. The note following this code states that 
consideration should also be given as to whether evaluation 
as amputation is warranted and whether additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand. 38 
C.F.R. § 4.71a, Diagnostic Code 5224.

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx. A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx. 
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection. 38 C.F.R. § 4.71a, 
Diagnostic Code 5152.

Diagnostic Code 5228 provides for assignment of a 10 percent 
rating for limitation of motion of the thumb when there is a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers. A 20 percent rating is warranted for limitation of 
motion of the thumb when there is a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers. 38 C.F.R. § 
4.71a, Diagnostic Code 5228.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examinations, in December 1999 and December 2002, the 
veteran displayed nearly full range of motion of the right 
thumb.  At the December 2002 VA examination, the veteran was 
able to touch and oppose the thumb and index finger, long 
finger, and ring finger completely and without difficulty.  
He was also able to oppose the thumb and small finger 
completely with some difficulty.  Range of motion exercises 
in December 1999 demonstrated flexion of the 
metacarpophalangeal (MCP) joint 70/70-75 and interphalangeal 
(IP) joint 55/65 and normal extension.  Range of motion 
exercises in December 2002 demonstrated that flexion of the 
MCP joint lacked 10 to 15 degrees, and that flexion of the IP 
lacked 5 degrees.  MCP and distal interphalangeal (DIP) 
joints extension were both zero.  

The Board notes that the veteran has complained of right 
thumb pain, numbness, weakness, and fatigability.  At the 
June 2002 travel Board hearing, the veteran stated that he 
has to be careful about lifting things as his thumb may not 
be able to do the job or may cause him pain.  The veteran 
also stated that his ability to perform his job and everyday 
activities has been greatly reduced due to his thumb injury 
coupled with the multitude of other injuries on his right 
side. 

The December 1999 examiner noted some slight give-way 
weakness on testing flexion of the thumb with complaints of 
discomfort with essentially no loss of strength on extension.  
In addition, the December 2002 examiner noted slight general 
swelling, tenderness to palpation about the dorsum of 
proximal phalanx and IP joint and dorsum of distal phalanx, 
and decreased sensory to scratch about the volar pad of the 
distal phalanx and the medial distal phalanx.  The December 
1999 examiner noted that functional impairment was rated as 
very minor with negligible decreased range of motion in 
flexion at the right IP joint.  The examiner stated that it 
was his opinion that the veteran's difficulty with his right 
thumb was minimal and could be improved towards normal with 
an exercise program and passive stretching.

The competent medical evidence indicates objective evidence 
of weakness but not unfavorable ankylosis of the right thumb.  
Although the veteran's movements are reportedly painful, he 
does still retain strength and movement of his right hand.  
In addition, there is no evidence of wasting or atrophy and 
there have been no findings of arthritis.  

The Board notes that the veteran's representative argues that 
the VA examination should have contained a medical opinion on 
whether pain or weakness could limit functional ability when 
the veteran's right thumb was used repeatedly over a period 
of time.  The Board has considered functional impairment 
caused by the disability, including the veteran's subjective 
complaints of pain, weakness, and fatigue.  However, the 
veteran was still able to completely close his thumb to his 
fingers, motions insufficient to warrant an assignment of a 
higher rating based on Diagnostic Codes 5224, 5228.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition (i.e., 
different percentage ratings for different periods of time 
based on the facts found) since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence shows that since the effective date of 
service connection there have been no identifiable periods of 
time during which the veteran's residuals of a right thumb 
injury warranted a rating greater than 10 percent.  

In addition, there is no evidence of record that the 
veteran's right thumb disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right thumb disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation, in excess of 10 
percent, for a non-displaced fracture of the distal phalanx 
of the right thumb is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


